DETAILED ACTION
Claims 1-30 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (63/104,603) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Specification
The abstract of the disclosure is objected to because of the following minor informalities:
In the 2nd to last line, insert --and-- after the last comma.
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
On page 18, line 27, it appears that “Four dequeue” should instead be --Four enqueue-- (since the rear pointed is updated on enqueue (p.2, lines 13-15).
On page 19, lines 3, it again appears that both instances of “dequeue” should be replaced with --enqueue-- for similar reasons.
On page 19, line 5, delete “have”.
On page 19, lines 5-6, replace both instances of “dequeue” with --enqueue--.
On page 19, line 7, replace “This” with --The--.
On page 19, lines 7-8, it appears that all instances of “enqueue” and “dequeue” should be replaced with their opposite.
On page 19, last line, replace “default” with --defaults--.
Applicant is asked to review the specification, particularly for these types of inconsistencies explaining the fundamental operation of applicant’s inventive queue, so that applicant’s invention may be properly understood.
Appropriate correction is required.

Drawings
FIGs.3, 4B-4D, and 14A-19B are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are pixelated because applicant’s pdf file submitted through EFS is blurry and/or is not using true black (RGB = 000).  This has been confirmed by the examiner through use of an Adobe color inspection tool on applicant’s submitted pdf file.  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to use only black and white (including eliminating any blur).
FIG.4A is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include reference number 415, which appears in paragraph [0098].
FIG.10 is objected to because of the following minor informalities:
Replace 910 with 1010.
FIG.12 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it includes reference number 1205, which is not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or amendment to the specification to add any reference character(s) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:
Replace “CPU” with --central processing unit (CPU)--.  An abbreviation should be fully spelled out before its first appearance.
Claim 29 is objected to because of the following informalities:
In line 3, insert --and-- after the comma.
Appropriate correction is required.

Claim Interpretation
Regarding the computer-readable media in claims 28-30, paragraph 49, lines 8-9, of the specification state “The terms computer-readable storage media or computer-readable media do not include signals and carrier waves.”  Although this sentence uses “or”, the presence of “terms” and “do” make it clear to the examiner that applicant means for computer-readable media to not include signals and carrier waves.  As such, the media of claims 28-30 is limited to statutory embodiments only and the examiner recommends inserting --non-transitory-- to explicitly recite the limitation conveyed by this application.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitations are:
In claim 1, “a rear-pointer controller configured to determine whether a requested enqueue operation would fill the queue”.  From page 3 of the specification, this controller is said to be implemented by circuitry or by a processing apparatus executing instructions (i.e., a processor).  Pages 11 and 13 set forth that hardware and/or software implements the controller.  As such, in the computer arts, a controller being hardware and/or software is truly generic as anything implemented in the computing arts is hardware and/or software.  Thus, 112(f) is invoked for this controller.  This function corresponds to FIG.4A.  From page 23, line 15, to page 24, line 13, the rear-pointer controller is thus limited to including at least an XOR logic gate circuit or a processor that is programmed in a special way to perform the algorithm of XORing the rear pointer with 0x1 and determining if the result of the XOR equals the front pointer to determine whether the queue is full.  Any equivalents are also encompassed. 
In claim 1, “a read-pointer controller configured to…set the rear pointer to a given rear split index that indicates, in conjunction with a current value of the front pointer, that the queue is full”.  The examiner could find no specific structure for carrying out this function apart from a processor that executes a special algorithm (page 24, line 18, to page 25, line 3; and page 25, lines 11-23).  Thus, per MPEP 2181(II)(B), the rear-pointer controller is limited to including a processor that is programmed in a special way to perform the algorithm of FIG.4C followed by the XOR carried out in the last row (middle column) in FIG.4E, the result of which being stored into the rear pointer.  Any equivalents are also encompassed.
In claim 1, “a read-pointer controller configured to…set the rear pointer to a default rear split index”.  The examiner could find no specific structure for carrying out this function apart from a processor that executes a special algorithm (page 24, line 18, to page 25, line 3; and page 25, lines 11-23).  Thus, per MPEP 2181(II)(B), the rear-pointer controller is limited to including a processor that is programmed in a special way to set the rear pointer to the result of FIG.4C (as indicated by the last row, rightmost column of FIG.4E).  Any equivalents are also encompassed.
In claim 1, “a front-pointer controller configured to evaluate whether a requested dequeue operation would empty the queue”.  For similar reasons as above for the rear-pointer controller, the front-pointer controller is similarly generic in nature (a substitute for “means), and thus, 112(f) invocation is in effect.  This claimed function corresponds to FIG.4B.  From page 23, line 15, to page 24, line 17, the front-pointer controller is limited to including a processor that is programmed in a special way to perform the algorithm of FIG.4B, i.e., a comparison between front and rear pointers.  Any equivalents are also encompassed.
In claim 1, “a front-pointer controller configured to…set the front pointer to a given front split index that indicates, in conjunction with a current value of the rear pointer, that the queue is empty”.  The examiner could find no specific structure for carrying out this function apart from a processor that executes a special algorithm (page 25, lines 4-10; and page 25, line 24, to page 26, line 8).  Thus, per MPEP 2181(II)(B), the front-pointer controller is limited to including a processor that is programmed in a special way to perform the algorithm of FIG.4D followed by the XOR carried out in the last row (middle column) in FIG.4F, the result of which being stored into the front pointer.  Any equivalents are also encompassed.
In claim 1, “a front-pointer controller configured to…set the front pointer to a default front split index”.  The examiner could find no specific structure for carrying out this function apart from a processor that executes a special algorithm (page 25, lines 4-10; and page 25, line 24, to page 26, line 8).  Thus, per MPEP 2181(II)(B), the front-pointer controller is limited to including a processor that is programmed in a special way to set the front pointer to the result of FIG.4D (as indicated by the last row, rightmost column of FIG.4F).  Any equivalents are also encompassed.
In claim 6, “a rear-pointer memory element, coupled to provide the current value of the rear pointer to the rear-pointer controller and to the front-pointer controller, and further coupled to receive an updated value of the rear pointer from the rear-pointer controller”.  From FIG.3 and page 22, line 2, this memory element is limited to register 329, and equivalents thereof.
In claim 6, “a front-pointer memory element, coupled to provide the current value of the front pointer to the front-pointer controller and to the rear-pointer controller, and further coupled to receive an updated value of the front pointer from the front-pointer controller”.  From FIG.3 and page 22, line 2, this memory element is limited to register 321, and equivalents thereof.
In claim 7, “memory elements to store the queue”.  From page 6, lines 20-22, these elements are limited to SRAM, and equivalents thereof.
In claim 13, “an external memory device providing the elements of the queue”.  The examiner has been unable to find any structure corresponding to the memory device in the context of claim 13.  It is not clear if the SRAM of page 6, lines 20-22 is the memory device.  As such, broadest reasonable interpretation is taken for purposes of prior art examination, and related 112(a)/(b) rejections are set forth below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure for the claimed external memory device to perform the claimed function of providing the queue elements, as required by 112(f).  Thus, the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 14-15 are rejected due to their dependence on a claim lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 13-15, 18, 24, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 18, “the first value”, “the current value of the read pointer state”, “the second value”, and “the current value of the write pointer state”  None of these things are in parent claim 16.  The examiner questions whether claim 18 should instead be dependent on claim 17, which provides basis for these terms.  For purposes of prior art examination, it will be assumed that claim 18 is dependent on claim 17.
In claim 24, “the buffered data”.  If there are multiple queues in claim 21, and each one is buffering data, which buffered data is applicant referring to.  Is this the buffered data in each respective queue?
In claim 28, line 2, “the processors”.  From the immediately preceding language, there may be just one processor.
In claim 30, last paragraph, “the third and fourth cases”.  Does applicant mean for this claim to be dependent on claim 29 instead?
Claim 7 is indefinite because it is unclear what is meant by memory elements configured to store the queue.  From page 10, lines 17-18, a queue is a block of data storage, i.e., hardware, for retrieval of data items.  As defined, memory elements cannot store the queue as claimed.  Instead, the queue comprises memory elements (this is how the claim will be interpreted for purposes of prior art examination).  As such, the claim is inconsistent with the specification definition and, thus, indefinite.  See MPEP 2173.03.
Referring to claim 13, the external memory device for providing the queue elements invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As described above, while an SRAM is disclosed, applicant has not made it clear that the SRAM is the external memory device as claimed.  Therefore, given the lack of clarity in this regard, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 14-15 and 29-30 are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20, 26, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones, U.S. Patent Application Publication No. 2006/0251090 A1.
Referring to claim 16, Jones has taught an apparatus operably coupled to a queue having a plurality N of storage locations and an occupancy ranging from zero to N (see paragraph [0039] and note the N=8-element queue, which can be either empty (occupancy = 0) or full (occupancy = N = 8), the apparatus comprising:
a) circuitry configured to:
a1) implement a write pointer indicative of a first location of the N locations and additionally having a selectable write pointer state (see paragraphs [0039]-[0041].  Write pointer 104 includes  three bits to indicate one of the N locations, and a 4th bit that can selectively store a state of 0 or 1);
a2) implement a read pointer indicative of a second location of the N locations and additionally having a selectable read pointer state (again, see paragraphs [0039]-[0041].  Read pointer 102 includes three bits to indicate one of the N locations, and a 4th bit that can selectively store a state of 0 or 1);
a3) wherein a particular combination of the first location and the second location corresponds to two distinct values of the occupancy, the distinct values being distinguishable according to the write pointer state and the read pointer state  (see paragraphs [0039]-[0042].  Both pointers could be pointing to location 000, for instance, but this could correspond to occupancy = 0 (empty) or occupancy = N (full), and the pointer states must be inspected to determine which occupancy state the queue is in); and
a4) manage the queue as a circular first-in first-out (FIFO) queue (FIGs.1a-d, and others, along with paragraph [0040] show the queue as being circular FIFO) by performing operations comprising:
a4A) responsive to a write operation on the queue, updating the write pointer, including setting the write pointer state to indicate the occupancy (again, see paragraphs [0039]-[0042] and note that one example would be where the write pointer = 0111.  Upon a write, the pointer is updated to 1000, with the ‘1’ indicating the occupancy in conjunction with the read pointer value, i.e., if the read pointer = 0000, then the ‘1’ in the write pointer indicates full occupancy); and
a4B) responsive to a read operation on the queue, updating the read pointer, including setting the read pointer state to indicate the occupancy (again, see paragraphs [0039]-[0042] and note that one example would be where the write pointer = 0111 and read pointer = 0110.  Upon a read, the read pointer is updated to 0111, with the ‘0’ indicating the occupancy in conjunction with the write pointer value, i.e., because the write pointer also includes a ‘0’ as its most significant bit, the read pointer indicates empty occupancy).
Referring to claim 17, Jones has taught the apparatus of claim 16, wherein: for equal values of the first and second locations (as an example, assume the first and second locations are 000): a first value of the write pointer state (when the state = 1, i.e., the write pointer is 1000), defined based on a current value of the read pointer state, indicates that the occupancy is N (the ‘1’ in combination with the most significant ‘0’ in the read pointer value of 0000 indicates a full queue, i.e., occupancy = N); and a second value of the read pointer state (when the read pointer state = 0, i.e., the read pointer is 0000), defined based on a current value of the write pointer state, indicates that the occupancy is zero (the ‘0’ in combination with the most significant ‘0’ in the write pointer value of 0000 indicates an empty queue, i.e., occupancy = 0); the setting the write pointer state comprises setting the write pointer state to the first value; and the setting the read pointer state comprises setting the read pointer state to the second value (again, these states are set as reads/writes are performed).
Referring to claim 18, Jones has taught the apparatus of claim 16, wherein:
(a) the first value equals the current value of the read pointer state, and the second value is distinct from the current value of the write pointer state; or
(b) the first value is distinct from the current value of the read pointer state, and the second value equals the current value of the write pointer state (again, as described above, full occupancy is indicated when the states of the two pointers differ, and empty is indicated when the states of the two pointers are the same).
Referring to claim 19, Jones has taught the apparatus of claim 16, further comprising an integrated circuit in which the circuitry is hard-wired to perform the operations (see paragraph [0015].  Additionally, note that pointers are inherently stored in some storage (e.g. a register) and circuitry is used to update the registers).
Referring to claim 20, Jones has taught the apparatus of claim 16, further comprising: one or more hardware processors with memory coupled thereto; and computer-readable media storing instructions which, when executed by the one or more hardware processors, cause the circuitry to perform the operations (this is inherent.  The operations include updated pointers which are not updated by themselves, i.e., instructions from a memory, executed by a processor, must exist in order to perform these updates).
Referring to claim 26, Jones has taught the apparatus of claim 16, wherein the queue is managed as a lock-free queue (Jones does not disclose a lock protocol, or any locking for that matter, for the queue.  Thus, it is lock-free).
Referring to claim 28, Jones has taught one or more computer-readable media storing instructions which, when executed by one or more hardware processors, cause the processors to perform actions for managing a queue comprising a plurality of storage elements (see paragraphs [0039]-[0042].  Also note that pointer updates inherently occur in response to software, from memory, being executed by a processor) having respective pairs of split index values (see paragraphs [0039]-[0042] and FIG.2.  Note that the each element (memory location L1-L8) include a 4-bit index split into a 1-bit redundant bit and a 3-bit identifier), the queue managed using front and rear pointers for dequeue and enqueue operations respectively (see paragraphs [0039]-[0042] and FIGs.1a-d for examples), the front and rear pointers storing respective values of the split index values (see paragraphs [0039]-[0042] and FIG.2), wherein a full state of the queue is indicated by the rear pointer having a first split index value dependent on a current value of the front pointer (see paragraphs [0039]-[0042] and note that when the rear and front pointers are pointing to the same location Lx, if the redundant bit of the rear pointer is 1, then the queue is full if the redundant bit of the front pointer is 0), and the actions comprise:
determining whether a requested enqueue operation would result in the full state of the queue (this determination is built into the operation of the system of Jones.  That is, assume that the rear pointer is 0111.  The system is programmed to know that upon another enqueue, the queue would be full if the front pointer is 0000.  Thus, this must be distinguished from the empty state);
in a first case, wherein the determining has an affirmative result, setting the rear pointer to the first split index value (when an enqueue would be determined to result in “full”, the rear pointer is set to 1000 (where ‘1’ is the first split index value)); and
in a second case, wherein the determining has a negative result, setting the rear pointer to a default rear split index value (if there is no fullness possibility, the rear pointer is simply set to the next default split index value.  For instance, where front pointer = 0000 and rear pointer = 0001, an enqueue is known not to create a full queue and thus, the redundant bit is not inverted and the rear pointer is simply set to the next/default split index for the given situation, i.e., 0010).
Referring to claim 29, Jones has taught the one or more computer-readable media of claim 28, wherein an empty state of the queue is indicated by the front pointer having a second split index value dependent on a current value of the rear pointer (see paragraphs [0039]-[0042] and note that when the rear and front pointers are pointing to the same location Lx, if the redundant bit of the front pointer is 0, then the queue is empty if the redundant bit of the rear pointer is 0), the actions further comprise: evaluating whether a requested dequeue operation would result in the empty state of the queue (again, this determination is built into the operation of the system of Jones.  That is, assume that the front pointer is 1111.  The system is programmed to know that upon another dequeue, the queue would be empty if the rear pointer is 0000.  Thus, this must be distinguished from the full state); in a third case, wherein the evaluating has an affirmative result, setting the front pointer to the second split index value (when a dequeue would be determined to result in “empty”, the front pointer is set to 0000 (where the most significant ‘0’ is the first split index value)); and in a fourth case, wherein the evaluating has a negative result, setting the front pointer to a default front split index value (if emptiness is not detected, the front pointer is simply set to the next default split index value.  For instance, where rear pointer = 0111 and front pointer = 0001, an dequeue is known not to create an empty queue and thus, the redundant bit is not inverted and the front pointer is simply set to the next/default split index for the given situation, i.e., 0010).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of the examiner’s taking of Official Notice.
Referring to claim 21, Jones has taught one or more apparatus according to claim 16, but has not taught a system for implementing a network of processes, the system comprising: a plurality of cores of one or more processors, with memory coupled thereto, the cores configured to perform the processes concurrently; and one or more apparatuses according to claim 16 and their respective queues, wherein the system is configured to use each of the one or more apparatuses and its respective queue to buffer data communicated between a respective pair of the processes.  However, this environment is generally well known in the art.  That is, multiple cores executing processes in parallel for increased parallelism/throughput is known, as is communicating between processes through a queue.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the queue of Jones in any communication environment to realize the beneficial comparison of just two bits to determine queue fullness/emptiness.  In other words, for increased parallelism and communication between processes, it would have been obvious to modify Jones to include a system for implementing a network of processes, the system comprising: a plurality of cores of one or more processors, with memory coupled thereto, the cores configured to perform the processes concurrently; and one or more apparatuses according to claim 16 and their respective queues, wherein the system is configured to use each of the one or more apparatuses and its respective queue to buffer data communicated between a respective pair of the processes.
Referring to claim 22, Jones, as modified, has taught the system of claim 21, but has not taught wherein: the processes comprise distinct first and second sequential processes; the one or more apparatuses are two or more apparatuses; a first queue of the respective queues is coupled to transfer data from the first sequential process to the second sequential process; and a second queue of the respective queues is coupled to transfer data from the second sequential process to the first sequential process.  However, this environment is again asserted to be well known in the art (for instance, to communicate work (requests) from A to B and then to communicate results of that work (responses) from B to A).  Any number of queues and processes can be implemented as this is merely a duplication of parts, a routine expedient which is not a patentable distinction absent new and unexpected results being produced or some other demonstration by applicant that this is a critical limitation (see MPEP 2144.04, including part (VI)(B).  As a result, in order to queue bidirectional communications between multiple processes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones such that the processes comprise distinct first and second sequential processes; the one or more apparatuses are two or more apparatuses; a first queue of the respective queues is coupled to transfer data from the first sequential process to the second sequential process; and a second queue of the respective queues is coupled to transfer data from the second sequential process to the first sequential process.
Referring to claim 23, Jones, as modified, has taught the system of claim 21, but has not taught wherein: the processes comprise first, second, and third sequential processes, the first, second, and third sequential processes being distinct from each other and parallel to each other; the one or more apparatuses are two or more apparatuses; a first queue of the respective queues is coupled to transfer data from the first sequential process to the second sequential process; and a second queue of the respective queues is coupled to transfer data from the first or second sequential process to the third sequential process, or from the third sequential process to the first or second sequential process.  However, this environment is deemed to be well known in the art.  Any number of processes can exist and any two processes can communicate through the queue of Jones.  The more processors and communication, the more work that can be done in a given amount of time in co-operative fashion.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones such that the processes comprise first, second, and third sequential processes, the first, second, and third sequential processes being distinct from each other and parallel to each other; the one or more apparatuses are two or more apparatuses; a first queue of the respective queues is coupled to transfer data from the first sequential process to the second sequential process; and a second queue of the respective queues is coupled to transfer data from the first or second sequential process to the third sequential process, or from the third sequential process to the first or second sequential process.
Referring to claim 24, Jones, as modified, has taught a pipelined image processor comprising the apparatus of claim 23, but has not taught wherein: the first, second, and third sequential processes perform successive stages of image processing; the second queue is coupled to transfer data from the second sequential process to the third sequential process; and the buffered data comprises successive images or successive image macroblocks stored at successive storage locations of the first or second queue.  However, image processing in stages is well known in the art.  And, carrying out work in multiple processes is well known.  And, communicating between processes is well known.  All of this being well known, one of ordinary skill in the art would have recognized that to process images in Jones, multiple processes can be started and image data can be passed via queue between processes to carry out the image processing.  The examiner’s general position is that the environment in which the queue is used (including any number of queues between any number of processes for any purpose whatsoever) is not a patentable distinction.  As such, in order to carry out image processing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones such that the first, second, and third sequential processes perform successive stages of image processing; the second queue is coupled to transfer data from the second sequential process to the third sequential process; and the buffered data comprises successive images or successive image macroblocks stored at successive storage locations of the first or second queue.
Referring to claim 25, Jones, as modified, has taught the system of claim 21, but has not taught wherein the system is a computer vision system and the processes implement a graph of image processing tasks.  However, this type of system is again known in the art and to allow Jones’ queue to be used in such a system, i.e., to give Jones computer vision functionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jonesy such that the system is a computer vision system and the processes implement a graph of image processing tasks.
Referring to claim 27, Jones has taught the apparatus of claim 16, but has not taught static random-access memory (SRAM) comprising the storage locations of the queue.  However, SRAM is known in the art, including for queue implementation.  SRAM does not need to be refreshed to keep its contents.  It is also faster and less power hungry than DRAM, for instance.  As a result, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jones to include static random-access memory (SRAM) comprising the storage locations of the queue.
Referring to claim 30, Jones has taught the one or more computer-readable media of claim 28, but has not taught wherein: the instructions cause the actions of setting the rear pointer, in the first and second cases, to be performed in a first thread; and the instructions cause the actions of setting the front pointer, in the third and fourth cases, to be performed in a second thread distinct from the first thread.  However, multithreading is well known in the art.  This would allow the work assigned to the multiple threads to be performed in parallel, which in the case of queue pointer updates, would allow for asynchronous updates to the front and rear pointers.  In other words, instead of enqueues/dequeues being serial in nature, an enqueue and dequeue can occur at the same time (one in each thread, with each thread performing its respective pointer update).  This would allow for the queue to be updated faster.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones such that the instructions cause the actions of setting the rear pointer, in the first and second cases, to be performed in a first thread; and the instructions cause the actions of setting the front pointer, in the third and fourth cases, to be performed in a second thread distinct from the first thread.

Allowable Subject Matter
Claims 1-15 are allowed, at least over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, the rear-pointer and front-pointer controllers, as limited via invocation of 35 U.S.C. 112(f) as set forth above.  The prior art has at least not taught performing the functions in substantially the same way as applicant.  One of ordinary skill in the art would also not have recognized the interchangeability of the elements of the prior art for the elements in applicant’s specification.  Finally, there are not insubstantial differences between the prior art teachings and the controllers as disclosed in the specification.  As such, the prior is not deemed to teach equivalents to applicant’s claimed controllers.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schober, 7,089,380, has taught receiving an enqueue request and determining before and after the enqueue, whether the queue is full.  A dequeue (and emptiness) is similarly handled.  See FIGs.4-5.
Oh, 2005/0262314, has taught an extra bit per queue pointer to help track fullness and emptiness (again like Jones).  See the abstract and FIG.2.  Oh may also be used in image processing.
Chen, 2021/0019071, has taught a clock domain crossing queue with separate full and empty indicators.
Tan, 2007/0276973, has taught managing queues including background information using a 4-bit counter for 8 queue locations, where the extra bit is used to indicate full/empty (similar to Jones).  Tan also focuses on full/empty indication for queues that are not a power of 2 in size (e.g. paragraphs [0027]-[0029]).
Celis, 6,341,302, has taught multiple queues between a parent and child task.  The queues make use of a protocol checking for full/empty status and are not protected by a synchronization mechanism (lock free).  See the abstract.
Pontius, 6,337,893, and Shyi, 5,426,756, have both taught full/empty indication using Gray codes.
Khiszinsky has taught multithreaded queue updates and marking pointers with information in unused bits (due to 4-byte alignment) (e.g. see pp.7-8).
Ruiz has taught “Non-Blocking Synchronization Between Real-Time and Non-Real-Time Applications” and includes changing and overwriting fields in the lowest two bits of a queue index (e.g. FIG.6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183